 


 HR 2611 ENR: To designate the headquarters building of the Coast Guard on the campus located at 2701 Martin Luther King, Jr., Avenue Southeast in the District of Columbia as the “Douglas A. Munro Coast Guard Headquarters Building”, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 2611 
 
AN ACT 
To designate the headquarters building of the Coast Guard on the campus located at 2701 Martin Luther King, Jr., Avenue Southeast in the District of Columbia as the Douglas A. Munro Coast Guard Headquarters Building, and for other purposes. 
 
 
1.DesignationThe headquarters building of the Coast Guard on the campus located at 2701 Martin Luther King, Jr., Avenue Southeast in the District of Columbia shall be known and designated as the Douglas A. Munro Coast Guard Headquarters Building.  
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the building referred to in section 1 shall be deemed to be a reference to the Douglas A. Munro Coast Guard Headquarters Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
